Nesmith, J.
It appears in this case that Augustus Sanborn, the alleged pauper, had his legal settlement in Tuftonborough; that he was sick at his father’s residence in Moultonborough, and was furnished by the overseers of the poor of Moultonborough with medical aid, nursing, and some other supplies ; and that in what the selectmen did they acted in good faith. Nor does it appear that Sanborn had friends or relatives able or willing to help him.
The first question here is, was Sanborn poor and unable to maintain himself, and was he standing in need of immediate relief, and were the overseers of the poor in Moultonborough justified in furnishing relief as they did ?
In Glidden v. Unity, 30 N. H. 122, the court say the duties of the overseers of the poor, to afford relief to all persons found within their town who are poor and stand in need of relief, are clear. It matters little what may be the-duties or obligations of others, whether towns or individuals, by nature, by contract, or by statute. If the person is found poor and standing in need of relief, it is to be furnished to him, and it is to be continued until the need of it ceases. Such is the safe and benevolent general rule pointed out under our statute. Otis v. Strafford, 10 N. H. 352.
The court in Massachusetts have recently said that selectmen, in their capacity of overseers of the poor, are deemed to act in the *319exercise of a sound discretion, both in determining who is a pauper, and as to what is necessary for the relief of such poor person. 6 Gray 417. Still, the acts and doings of overseers are subject to the revision of courts and juries.
It is contended here by the defendants, that the alleged pauper could not be legally such, on account of the amount of property possessed by him when the relief was furnished by the selectmen. The policy of our law has not been such as to deprive a person of all property before he can avail himself of relief. The rule laid down by Richardson, C. J., in Poplin v. Hawke, 8 N. H. 305, appears to us to be just and reasonable: “ Was the pauper then in the possession of such credit or property with which he might have relieved himself, without disposing of what must he immediately replaced in order to enable him to live ?” “ If he had, he was not to be considered a pauper; if he had not, then he was to be considered as entitled to relief under the statute.” This question was submitted to the jury in that case. The soundness of the above rule has been acted on and approved in this State. Litchfield v. Londonderry, 39 N. H. 252; Alton v. Gilmanton, 8 N. H. 306. So in Massachusetts. Sturbridge v. Holland, 11 Pick. 459.
It was for the jury to determine, under the proper and reasonable instructions of the court, as given to them in this ease, whether the selectmen of Moultonborough used due discretion and diligence on their part in determining whether Sanborn, the alleged pauper, was in need of immediate relief under the circumstances of his peculiar position, and whether the supplies furnished were necessary for him. It is alleged that he was in possession of property. If this property could have been reached, and made available for his benefit, then, of course, it would have been the duty of Sanborn or his friends, and, perhaps, of the selectmen, to have taken it and applied it to meet the present necessities of Sanborn, so far as such property would go. A man may sometimes be so prostrated by sickness, or afflicted with insanity, as to be wholly incapable of giving others either a knowledge of or control of his property. His disease may be one deemed contagious, and so dangerous as to prevent the approach of friends or overseers of the poor to his person ; and even the property in his possession may, for the time being, though valuable and convertible at other times, be now considered as infected with disease, and, therefore, unavailable or inaccessible, in a practical or legal sense. Events of this nature sometimes occur, and are beyond the power of human agency at once to control and meet.. It was for the pauper making application for relief to surrender his property to the selectmen of Moultonborough; and if it proved unavailable in yielding a credit, or the means of present support, it was then for the selectmen, acting in good faith and in the exercise of a sound discretion, to furnish the requisite aid, under the rule laid down by the court. We see no occasion to lay down any new: rule here. The whole question relative to the conduct of the selectmen of Moultonborough, and the situation of Sanborn, and his property, credit, sickness, and wants, were, under the judicious instructions, referred to the jury to settle. If any error exists here;, *320it must be one of fact, fully within the province of the jury to determine, with- which we would not now interfere.
The court in Massachusetts, in Watson v. Cambridge, 15 Mass. 290, say, that a possession of a claim, and a right to sue it, might not reasonably prevent a person from falling into distress, or deprive one of the benefit of the public charity provided by the statute law for his aid.
'Where relief is actually furnished a person in distress, it is presumed to be done at the request of him who had it, and no special request or application need be shown. Frequently he who receives necessary assistance is not conscious of his own wants, and need not know them. Lee v. Deerfield, 8 N. H. 290.
It was immaterial whether Sanborn was afflicted with the smallpox or some other disease. The instructions of the court tended to protect the defendants from the payment of any charge or expenditure for sanitary purposes, on account of Sanborn having been confined or imprisoned at the pest-house, or from any coercive measures adopted by the overseers of the poor of the plaintiff town, while acting as a health committee. Upon these points the defendants could not have suffered from the instructions of the judge who presided at the trial.

Judgment on the verdict.